Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
June 18, 2019.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00392-CV



IN RE MELODY CAPITAL MANAGEMENT LLC, MATRA PETROLEUM
     USA, INC., MATRA PETROLEUM OIL & GAS LLC, MATRA
 PETROLEUM OPERATING LLC, AND MATRA TERRA LLC, Relators


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-31055

                        MEMORANDUM OPINION

      On May 13, 2019, relators Melody Capital Management LLC, Matra
Petroleum USA, Inc., Matra Petroleum Oil & Gas LLC, Matra Petroleum Operating
LLC, and Matra Terra LLC filed a petition for writ of mandamus in this court. See
Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relators
ask this court to compel the Honorable Elaine H. Palmer, sitting as ancillary judge
of the 157th District Court of Harris County, to vacate her May 9, 2019 temporary
restraining order.

      The parties filed a joint motion to dismiss this original proceeding because the
trial court entered a temporary injunction on May 22, 2019. Relators’ request for
relief is now moot. The motion is granted.

      Accordingly, we dismiss relators’ petition for lack of jurisdiction.


                                  PER CURIAM

Panel consists of Justices Christopher, Bourliot, and Zimmerer.




                                          2